Case 1:21-cv-03956-AJN Document8 Filed 07/01/21 Page 1of1
U.S. Department of Justice

. USDC SDNY
United States Attoi)| nocumENt

Southern District | ELECTRONICALLY FILED

 

 

 

86 Chambers Street DOC #___
New York, New York 10007 || DATE FILED:___7/2/202]__
July 1, 2021

VIA ECF

Hon. Alison J. Nathan
United States District Judge
United States District Court
40 Foley Square

New York, New York 10007

Re: Huang v. Renaud, et al., No. 21 Civ. 3956 (AJN)
Dear Judge Nathan:

This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his
Refugee/Asylee Relative Petitions (Forms I-730). On behalf of the government, I write
respectfully to request an on-consent extension of time of ninety days to respond to the complaint
(i.e., from July 8, 2021 to October 7, 2021). I also respectfully request that the initial conference
presently scheduled for September 10, 2021 be adjourned to the week of October 18, 2021 or
thereafter.

The extension is respectfully requested because USCIS has issued Requests for Evidence
(“RFEs”) relating to the Forms I-730, for which the responses are due by September 27, 2021.
After USCIS reviews the RFE responses, it may schedule one or more interviews in China to
determine what further steps are necessary to proceed to adjudicate the Forms I-730. Plaintiff's
counsel anticipates that RFE responses may be submitted by the end of July, and thus the requested
extension may provide sufficient time for USCIS to receive and review the RFE responses and
schedule any necessary interviews. This is the government’s first request for an extension of the
deadline to respond to the complaint and to adjourn the initial conference. Plaintiff consents to
these requests.

I thank the Court for its consideration of this letter.

 

 

The request for an extension of time to respond to

the complaint is GRANTED. The initial pretrial

conference scheduled for September 10, 2021, is l ir
adjourned to October 22, 2021, at 3:15 p.m.

SO ORDERED.

SO ORDERED. 7/2/2021
ALISON J. NATHAN, U.S.DJ.

 

 

 

 

 

 

dviepivilr. \ele) VUII-“aIs4wJ

Facsimile: (212) 637-2786
E-mail: michael.byars@usdoj.gov

cc: Counsel of record (via ECF)
